In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 19‐1287
UNITED STATES OF AMERICA,
                                                     Plaintiff‐Appellee,
                                   v.

CARLOS MAEZ,
                                                 Defendant‐Appellant.
                       ____________________

           Appeal from the United States District Court for the
           Northern District of Indiana, South Bend Division.
          No. 3:16‐cr‐00057‐JD‐MGG‐1 — Jon E. DeGuilio, Judge.
                       ____________________

        SUBMITTED MARCH 31, 2020* — DECIDED JUNE 1, 2020
                    ____________________




    *This court granted the partiesʹ joint motion to waive oral argument.
The case is therefore submitted on the briefs.
2                              Nos. 19‐1287, 19‐1768, & 19‐2049

No. 19‐1768
UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                v.

MATTHEW R. JONES,
                                              Defendant‐Appellant.
                    ____________________

       Appeal from the United States District Court for the
            Central District of Illinois, Urbana Division.
      No. 2:18‐cr‐20036‐HAB‐EIL‐1 — Harold A. Baker, Judge.
                    ____________________
No. 19‐2049
UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                v.

CAMERON BATTISTE,
                                              Defendant‐Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 1:17‐cr‐00220‐2 — Matthew F. Kennelly, Judge.
                    ____________________

      ARGUED MARCH 31, 2020 — DECIDED JUNE 1, 2020
                ____________________

    Before WOOD, Chief Judge, and KANNE and HAMILTON, Cir‐
cuit Judges.
Nos. 19‐1287, 19‐1768, & 19‐2049                                3

    HAMILTON, Circuit Judge. In separate cases, juries found
appellants Carlos Maez, Matthew Jones, and Cameron Bat‐
tiste guilty of violating 18 U.S.C. § 922(g), which prohibits
convicted felons and several other classes of people from pos‐
sessing firearms or ammunition. In their appeals, the three de‐
fendants raise overlapping issues relying on Rehaif v. United
States, 139 S. Ct. 2191 (2019), to challenge their convictions in
trials held before Rehaif was decided. Before Rehaif, the federal
courts of appeals had all held that § 922(g) required the gov‐
ernment to prove a defendant knowingly possessed a firearm
or ammunition, but not that the defendant knew he or she be‐
longed to one of the prohibited classes. United States v. Wil‐
liams, 946 F.3d 968, 970 (7th Cir. 2020). In Rehaif, the Supreme
Court reached a diﬀerent conclusion, holding that the statute
requires the government to “show that the defendant knew
he possessed a firearm and also that he knew he had the rele‐
vant status when he possessed it.” 139 S. Ct. at 2194.
    Courts across the nation are grappling with how Rehaif af‐
fects cases pending on direct appeal when it came down. This
court has already aﬃrmed several pre‐Rehaif convictions
based on guilty pleas, but this is our first precedential decision
concerning convictions upon jury verdicts. See United States v.
Ballard, 950 F.3d 434, 436 n.1 (7th Cir. 2020); United States v.
Dowthard, 948 F.3d 814, 818 (7th Cir. 2020); Williams, 946 F.3d
at 975. The three appellants assert types of error that we have
not yet addressed in light of Rehaif: a missing element in their
indictments and jury instructions and—in Jones’s case—a de‐
nied motion for a judgment of acquittal. Applying plain‐error
review, we conclude that the asserted errors do not require
reversing any of the convictions. We vacate Jones’s sentence,
however. As the government acknowledges, the district court
made what is known as a Tapia error, imposing a longer
4                                  Nos. 19‐1287, 19‐1768, & 19‐2049

prison term for purposes of rehabilitation through prison pro‐
grams. See Tapia v. United States, 564 U.S. 319, 334 (2011).
I. Factual and Procedural Background
    Carlos Maez robbed a bank at gunpoint in South Bend, In‐
diana, on October 16, 2015. Police found firearms and ammu‐
nition in Matthew Jones’s bedroom when executing a search
warrant for his home in Kankakee, Illinois, on July 15, 2018.
And when federal agents arrested Cameron Battiste and his
girlfriend outside their apartment complex in Willowbrook,
Illinois, on April 7, 2017, his girlfriend was carrying a laundry
bag that contained two firearms. Each defendant stipulated at
his trial that prior to the charged possession of a firearm, he
had been convicted of a crime punishable by imprisonment
for a term exceeding one year. Juries found each defendant
guilty on one count of violating 18 U.S.C. § 922(g)(1), and each
was sentenced under § 924(a)(2).1
    On appeal, the defendants argue that Rehaif v. United
States, 139 S. Ct. 2191, requires reversal of their § 922(g) con‐
victions. All three defendants argue that their indictments
were defective because they failed to allege that they knew of
their felon status. All three argue that the jury instructions er‐
roneously omitted this same element of knowledge. None of
the defendants objected to the indictment or jury instructions
in the district courts, on any grounds. Jones did, however,
move for a judgment of acquittal at the close of evidence. See
Fed. R. Crim. P. 29(a). He gave no specific grounds to support
his oral motion, and the district court denied it without asking

    1 Maez was also convicted of one count of armed bank robbery and
one count of using or carrying a firearm in relation to a crime of violence.
See 18 U.S.C. §§ 2113(d), 924(c). He does not challenge those convictions.
Nos. 19‐1287, 19‐1768, & 19‐2049                                         5

for elaboration. Jones argues that this denial was also a Rehaif
error because the trial evidence was insuﬃcient to show that
he knew he was a felon.2
II. Legal Framework
    We first address the common legal issues raised by these
jury verdicts before Rehaif was decided. Current law governs
our review on direct appeal, including any issues reviewed
for plain error. See Henderson v. United States, 568 U.S. 266,
276–77 (2013). This principle applies with full force where an
intervening decision has eﬀectively added an element to a
crime. See Johnson v. United States, 520 U.S. 461, 467–68 (1997)
(giving retroactive eﬀect to United States v. Gaudin, 515 U.S.
506 (1995), which required the jury to find materiality in per‐
jury prosecutions); United States v. Ross, 77 F.3d 1525, 1539 (7th
Cir. 1996) (same). Several questions arise concerning our re‐
view of jury verdicts rendered before Rehaif was issued.
    A. Scope of Knowledge Required by Rehaif
    Jones and Battiste raise a threshold question concerning
the scope of the Supreme Court’s holding in Rehaif. The Court
held that “in a prosecution under 18 U.S.C. § 922(g) and
§ 924(a)(2), the Government must prove both that the defend‐
ant knew he possessed a firearm and that he knew he be‐
longed to the relevant category of persons barred from pos‐
sessing a firearm.” 139 S. Ct. at 2200. Does this language re‐
quire only that defendants know their status—in these cases,
having a felony conviction? Or, construing the decision more

    2 Battiste moved for a judgment of acquittal in the district court as
well, but his written motion specifically targeted the government’s case
that he possessed the firearms. On appeal, he does not challenge the denial
of that motion.
6                              Nos. 19‐1287, 19‐1768, & 19‐2049

broadly, must defendants know that it was a crime to possess a
firearm as a result of their prohibited status? Jones and Battiste
press the broader interpretation. In eﬀect, they argue that
§ 922(g), as interpreted in Rehaif, prohibits only criminally
willful possession of firearms and ammunition—possession
with knowledge that the law makes the possession a crime.
See Bryan v. United States, 524 U.S. 184, 191–92 (1998) (“As a
general matter, when used in the criminal context, … in order
to establish a ‘willful’ violation of a statute, ‘the Government
must prove that the defendant acted with knowledge that his
conduct was unlawful.’”), quoting Ratzlaf v. United States, 510
U.S. 135, 137 (1994).
    We do not read Rehaif as imposing a willfulness require‐
ment on § 922(g) prosecutions. First, the diﬀerence between
requiring knowledge of status and knowledge of the criminal
prohibition is so important in the practical workings of fed‐
eral courts that the Supreme Court would not have adopted
the broader reading without saying so with unmistakable
clarity. More fundamental, the logic of the Court’s opinion
supports only the narrower requirement of knowledge of sta‐
tus. The textual analysis centered on Congress’s use of the
word “knowingly” in § 924(a)(2), which spells out the punish‐
ment for violations of § 922(g). 139 S. Ct. at 2195. This fact
alone casts serious doubt on Jones and Battiste’s reading be‐
cause, in criminal law, “knowing” connotes a lower level of
scienter than does “willful.” In Bryan, the Court collected
cases holding that defendants could be convicted of “know‐
ing” crimes without proof that they knew their deliberate ac‐
tions violated the law. 524 U.S. at 192–93. Rehaif fits easily into
that line of cases interpreting “knowing” requirements.
Nos. 19‐1287, 19‐1768, & 19‐2049                               7

    Rehaif changed governing law in holding that “know‐
ingly” in § 924(a)(2) applies not only to the “possession ele‐
ment” of § 922(g) but also to its “status element.” 139 S. Ct. at
2195–96. In other words, both elements require the same
knowledge, an awareness of the fact. See Model Penal Code
§ 2.02(2)(b)(i) (Am. Law Inst. 1985). Before Rehaif, we consist‐
ently held that the government needed to prove that § 922(g)
defendants knew only that they possessed firearms or ammu‐
nition, not that they knew their status or that their possession
was unlawful. See, e.g., United States v. Stein, 712 F.3d 1038,
1041 (7th Cir. 2013) (“[T]he word ‘knowingly’ made applica‐
ble to § 922(g) by § 924(a)(2) requires knowledge of the factual
elements of the oﬀense and nothing more.”); United States v.
Wilson, 159 F.3d 280, 289 (7th Cir. 1998) (“[T]he fact that [the
defendant] did not know about the statute does not mean that
he could not have committed a ‘knowing’ violation of it.”).
Rehaif did not overturn such holdings with respect to the pos‐
session element; it applied the same knowledge requirement
to the status element.
    Next, Rehaif’s discussion of “the well‐known maxim that
‘ignorance of the law’ (or a ‘mistake of law’) is no excuse”
makes doubly clear that § 922(g) requires knowledge only of
status, not knowledge of the § 922(g) prohibition itself. As the
Court explained, the maxim means that a defendant normally
cannot argue that he was “unaware of the existence of a stat‐
ute proscribing his conduct.” 139 S. Ct. at 2198, quoting 1
Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal
Law § 5.1(a), at 575 (1986). But ignorance as to a “collateral
matter,” even if that matter happens to be a legal fact, can
“negat[e] an element of the oﬀense.” Id. The Court concluded
that a “defendant’s status” under one of the provisions of
§ 922(g) is a “‘collateral’ question of law,” so the “ignorance”
8                                   Nos. 19‐1287, 19‐1768, & 19‐2049

maxim does not apply. Id. The fact that § 922(g)(1) exists and
prohibits certain conduct is not collateral, though. It is the
prohibition itself. Because § 924(a)(2) does not require willful‐
ness, ignorance of the statutory prohibition itself is not a de‐
fense.3
    B. Standards of Review
   We next identify the standard of review for each type of
error argued in these three appeals: a defective indictment, an
element omitted from jury instructions, and a denied Rule 29
motion. Although it is tempting to lump these Rehaif errors
together, each has distinctive features we must consider.
        1. Incomplete Jury Instructions
    None of these defendants asked to have the jury instructed
that the government was required to prove that, at the time
he possessed the firearm, he knew that he had previously
been convicted of a felony. Failing to raise an objection to the
jury instructions before deliberations start “precludes appel‐
late review, except as permitted under Rule 52(b).” Fed. R.
Crim. P. 30(d). Rule 52(b) in turn allows for “plain‐error” re‐
view: “A plain error that aﬀects substantial rights may be con‐
sidered even though it was not brought to the court’s atten‐
tion.” We review for plain error even if the objection would


    3 The dissenting Justices in Rehaif also read the majority opinion this
way. According to the dissent, no one, including Rehaif, argued for will‐
fulness because “the pointed use of the term ‘knowingly,’ as opposed to
‘willfully,’ in § 922(g), provides a ground to infer that Congress did not
mean to require knowledge of illegality.” 139 S. Ct. at 2205 (Alito, J., dis‐
senting). Instead, the majority “require[d] knowledge of both the conduct
and status elements of the offense.” Id. The majority did not object to this
description of its holding.
Nos. 19‐1287, 19‐1768, & 19‐2049                                   9

have lacked merit at the time of trial, before an intervening
change in the law. See Johnson, 520 U.S. at 464–66 (applying
plain‐error review to jury instructions rendered incomplete
by a decision issued after conviction).
    Plain‐error review under Rule 52(b) has four elements:
“[B]efore an appellate court can correct an error not raised at
trial, there must be (1) ‘error,’ (2) that is ‘plain,’ and (3) that
‘aﬀect[s] substantial rights.’ If all three conditions are met, an
appellate court may then exercise its discretion to notice a for‐
feited error, but only if (4) the error ‘seriously aﬀect[s] the fair‐
ness, integrity, or public reputation of judicial proceedings.’”
Johnson, 520 U.S. at 466–67, quoting Olano v. United States, 507
U.S. 725, 732 (1993); see also United States v. Caira, 737 F.3d
455, 462–63 (7th Cir. 2013) (applying Olano test to forfeited ob‐
jections to jury instructions).
       2. Defective Indictments
    None of these defendants objected to any defect in his in‐
dictment before trial, as required by Rule 12(b)(3)(B)(v). In
Jones and Battiste’s cases, the government argues that these
failures waived any challenge to their indictments on appeal.
As we recently made clear in United States v. Muresanu, indict‐
ment defects are never jurisdictional so they may be waived if
not properly presented. 951 F.3d 833, 837–39 (7th Cir. 2020),
citing United States v. Cotton, 535 U.S. 625, 631 (2002). The de‐
fendants here invoke Rule 12(c)(3), which allows a district
court to consider untimely challenges to an indictment “if the
party shows good cause.” We have interpreted this provision
to permit new arguments on appeal as well, provided that
“the district court would have abused its discretion if it had
concluded that [the defendant] lacked good cause.” United
States v. Thomas, 897 F.3d 807, 815 (7th Cir. 2018); see also
10                                 Nos. 19‐1287, 19‐1768, & 19‐2049

United States v. Lockett, 859 F.3d 425, 428 (7th Cir. 2017)
(same).4
    An intervening legal decision that overturns settled law
amounts to good cause for this purpose. The government has
conceded as much in Maez’s appeal. In Thomas, we explained
that the Supreme Court’s intervening decision in Carpenter v.
United States, 138 S. Ct. 2206 (2018), was not good cause for
failing to move to suppress evidence because it resolved a cir‐
cuit split on a “high‐profile issue,” so the defendant should
have presented his argument to the district court. 897 F.3d at
815. In contrast, Rehaif went counter to the settled views of
every federal court of appeals on an issue aﬀecting thousands
of felon‐in‐possession prosecutions every year. See 139 S. Ct.
at 2210 (Alito, J., dissenting). If Rehaif had come down while
these cases remained in the district courts, it would have been
an abuse of discretion for a judge to refuse to consider an un‐
timely challenge to the indictment based on Rehaif.
    Although the intervening decision in Rehaif establishes
good cause to avoid waiver, the issue was still not preserved
in these cases, so we again review the indictments for plain
error. See United States v. Grayson Enterprises, Inc., 950 F.3d
386, 403 (7th Cir. 2020) (showing of good cause under Rule
12(c)(3) gives rise to plain‐error review). An alleged indict‐
ment error is “plain,” satisfying the first two prongs of the
Olano test, only if the indictment “is so obviously defective as
not to charge the oﬀense by any reasonable construction.”


     4The situation is different for a defendant who pleads guilty and
waives “any argument that could have been raised in a pretrial motion.”
United States v. Wheeler, 857 F.3d 742, 744 (7th Cir. 2017). The good‐cause
proviso thus will usually help only defendants who went to trial.
Nos. 19‐1287, 19‐1768, & 19‐2049                                 11

United States v. Frank Smith, 223 F.3d 554, 571 (7th Cir. 2000);
see also Grayson Enterprises, 950 F.3d at 402 (same).5
    One of the defendants’ principal arguments on appeal is
that the omission of an element from the indictment is a
“structural error” that, they argue, always requires reversal.
As an initial matter, a finding of structural error would defin‐
itively resolve only the third prong of the Olano plain‐error
test, the eﬀect on substantial rights. The Supreme Court has
“noted the possibility that certain errors, termed ‘structural
errors,’ might ‘aﬀec[t] substantial rights’ regardless of their
actual impact on an appellant’s trial.” United States v. Marcus,
560 U.S. 258, 263 (2010); see also Arizona v. Fulminante, 499 U.S.
279, 309 (1991) (“structural defects in the constitution of the
trial mechanism … defy analysis by ‘harmless‐error’ stand‐
ards”). The Court has repeatedly assumed without deciding
that such structural errors “automatically satisfy the third
prong of the plain‐error test.” Puckett v. United States, 556 U.S.
129, 140 (2009) (emphasis added); see also Cotton, 535 U.S. at
632; Johnson, 520 U.S. at 468–69; Olano, 507 U.S. at 735. We
have done the same. See United States v. Anderson, 881 F.3d
568, 573 (7th Cir. 2018) (“[T]here is a question as to whether
the third prong of the plain error test is met automatically in
cases of structural error.”); see also United States v. Gary, 954
F.3d 194, 205 (4th Cir. 2020) (“[I]f an error is determined to be
structural, the third prong of Olano is satisfied.”). Even struc‐
tural errors remain subject to the fourth and discretionary
prong of the plain‐error test.




   5 We cite two different cases where the defendant’s last name was
Smith, so we have included first names in the relevant citations.
12                            Nos. 19‐1287, 19‐1768, & 19‐2049

    Still, a structural error would go a long way toward rever‐
sal of these convictions, so we address the argument.
“‘[S]tructural errors’ are ‘a very limited class’ of errors that
aﬀect the ‘framework within which the trial proceeds.’” Mar‐
cus, 560 U.S. at 263, quoting Johnson, 520 U.S. at 468. The Su‐
preme Court has identified, in total, about a dozen forms of
structural error, depending on how one counts. See 7 Wayne
R. LaFave et al., Criminal Procedure § 27.6(d) (4th ed. 2019).
Signal examples include the total deprivation of counsel, the
lack of an impartial trial judge, a violation of the right to a
public trial, and an erroneous reasonable‐doubt instruction.
Marcus, 560 U.S. at 263. That is not to say that previously un‐
recognized forms of structural error cannot be newly identi‐
fied. In Weaver v. Massachusetts, 137 S. Ct. 1899 (2017), the
Court listed three diﬀerent qualities that can render an error
structural: (1) “the right at issue is not designed to protect the
defendant from erroneous conviction but instead protects
some other interest;” (2) “the eﬀects of the error are simply
too hard to measure;” or (3) “the error always results in fun‐
damental unfairness.” Id. at 1908. The defendants here argue
that “an indictment that omits an essential element” satisfies
the second and third criteria.
    In Cotton, the Supreme Court expressly reserved the ques‐
tion whether indictment errors are structural. See 535 U.S. at
632–33. Binding precedent in this circuit holds that they are
not. In United States v. Nance, 236 F.3d 820 (7th Cir. 2000), we
reviewed a drug conviction after the Supreme Court decided
Apprendi v. New Jersey, which required “any fact that increases
the penalty for a crime beyond the prescribed statutory max‐
imum” to be charged in an indictment and proved to a jury.
530 U.S. 466, 490 (2000). Reviewing for plain error in Nance,
Nos. 19‐1287, 19‐1768, & 19‐2049                               13

we agreed with the defendant that his indictment was defec‐
tive in light of Apprendi. 236 F.3d at 825. We then asked
whether this was “a structural error so fundamental that it
cannot be left unremedied,” the same argument defendants
make here. We concluded the error was not structural because
an incomplete indictment was analogous to an error in the
jury instructions. Id. We have also held in numerous cases that
prejudice is required to reverse based on a preserved challenge
to the indictment. See, e.g., United States v. Vaughn, 722 F.3d
918, 925 (7th Cir. 2013); United States v. Dooley, 578 F.3d 582,
590 (7th Cir. 2009); United States v. Webster, 125 F.3d 1024, 1029
(7th Cir. 1997). By definition, though, a structural error does
not require a showing of prejudice. See Fulminante, 499 U.S. at
309. The defendants do not attempt to distinguish these cases.
    In eﬀect, the defendants tacitly ask us to overrule multiple
prior decisions based on the criteria identified in Weaver, 137
S. Ct. at 1908. We decline to do so. First, the defendants mount
no argument that the grand jury right “is not designed to pro‐
tect the defendant,” and we can imagine none. Second, the ef‐
fect of an indictment error is not “too hard to measure.” The
potential eﬀect depends on context, of course, but often turns
on whether there is doubt that the defendant was put on no‐
tice of the nature of the charges. See, e.g., Dooley, 578 F.3d at
590 (“It is clear from the record that Mr. Dooley and his coun‐
sel understood the Government’s allegations and were able to
mount a vigorous, albeit unsuccessful, defense at trial.”).
Third, not every indictment error “results in fundamental un‐
fairness.” Some may, but others raise no serious questions
about the integrity of the criminal process. See Russell v.
United States, 369 U.S. 749, 763 (1962) (praising the “salutary
development in the criminal law” that “[c]onvictions are no
longer reversed because of minor and technical deficiencies
14                            Nos. 19‐1287, 19‐1768, & 19‐2049

[in the indictment] which did not prejudice the accused”). De‐
fendants who have suﬀered an eﬀect on their substantial
rights because of indictment error can still obtain relief under
existing law.
       3. Denied Rule 29 Motion
    Jones moved for judgment of acquittal under Rule 29 in
the district court. His motion was general. He asserted only
that “the Government has not presented suﬃcient evidence
to prove their case beyond a reasonable doubt.” Without ask‐
ing Jones to elaborate, the district court denied the motion,
which was clearly the correct decision under then‐governing
circuit precedent.
    This short exchange preserved all possible challenges to
the suﬃciency of the evidence, including the post‐Rehaif ar‐
gument that the government failed to prove that Jones knew
his felony status. A motion under Rule 29 that makes specific
arguments waives issues not presented, but a general motion
preserves every objection. “Although a motion for judgment
of acquittal need not spell out the particular basis for the chal‐
lenge to the suﬃciency of the evidence, when such a motion
raises specific arguments, any claims not presented in the mo‐
tion are waived.” United States v. Jones, 763 F.3d 777, 811–12
(7th Cir. 2014), vacated on other grounds in United States v.
Drake, 774 F.3d 1104 (7th Cir. 2014), quoting United States v.
Moore, 363 F.3d 631, 637 (7th Cir. 2004); see also United States
v. Hammoude, 51 F.3d 288, 291 (D.C. Cir. 1995) (“Hammoude’s
second motion for acquittal was broadly stated, without spe‐
cific grounds, and was therefore suﬃcient to preserve the full
range of challenges, whether stated or unstated, to the suﬃ‐
ciency of the evidence.”). Cf. United States v. Huntsberry, 956
F.3d 270, 282–83 (5th Cir. 2020) (reviewing for plain error a
Nos. 19‐1287, 19‐1768, & 19‐2049                                             15

denied Rule 29 motion after Rehaif where original motion ar‐
gued for acquittal on a diﬀerent basis).6
   We therefore apply de novo review to Jones’s preserved
challenge to the suﬃciency of the evidence in light of Rehaif.
We ask “whether any rational trier of fact could have found
the essential elements of the crime beyond a reasonable
doubt.” United States v. Hernandez, 952 F.3d 856, 859 (7th Cir.
2020).
    C. Record for Plain‐Error Review
    A final question raised by these appeals from jury verdicts
is the scope of the record we review for plain error. Must er‐
rors in the jury instructions and indictments be evaluated
solely against the trial record of evidence heard by the jury,
or may we also consider information revealed at sentencing?
The answer has important consequences for pending appeals
after Rehaif. Nearly all felon‐in‐possession defendants who go
to trial, including all three defendants here, stipulate to the
fact of a prior conviction. Pursuant to Old Chief v. United States,
519 U.S. 172 (1997), that stipulation has barred the govern‐
ment from oﬀering more detailed evidence of their criminal



    6 This rule follows from the fact that parties to a criminal case—unlike

civil parties—have no general obligation to support these motions with
specific reasons. See Fed. R. Crim. P. 47 advisory committee’s note to 1944
adoption (“This rule is substantially the same as the corresponding civil
rule, except that it authorizes the court to permit motions to be made
orally and does not require that the grounds upon which a motion is made
shall be stated ‘with particularity,’ as is the case with the civil rule.” (cita‐
tion omitted)); see also Peter J. Henning & Sarah N. Welling, 2A Federal
Practice and Procedure: Criminal § 466 (4th ed. 2019) (“Specificity is not
required by Rule 29 or by Rule 47.”).
16                            Nos. 19‐1287, 19‐1768, & 19‐2049

histories. (In the wake of Rehaif, defendants and the govern‐
ment have begun agreeing to modified Old Chief stipulations
that also include knowledge of felon status. See, e.g., United
States v. Price, No. 1:18‐cr‐00348‐JMS‐MPB‐1, 2020 WL
2113410, at *3 (S.D. Ind. May 4, 2020); United States v. Garcia,
No. 16‐cr‐00109‐1, 2020 WL 1663127, at *8 (N.D. Ill. Apr. 3,
2020).) But trial records in cases tried before Rehaif was issued
are likely to disclose little regarding defendants’ knowledge
of felon status, due in part to the Old Chief bar. The appropri‐
ate record on plain‐error review is important, and the courts
of appeals have taken diﬀerent approaches to this issue after
Rehaif.
    As an initial matter, it is well established that, to review
alleged errors in guilty plea proceedings, appellate courts con‐
sider the entire record, not just the transcript of the plea hear‐
ing: “in assessing the eﬀect of Rule 11 error, a reviewing court
must look to the entire record, not to the plea proceedings
alone.” United States v. Dominguez Benitez, 542 U.S. 74, 80
(2004), citing United States v. Vonn, 535 U.S. 55, 74–75 (2002).
We have applied this approach to Rehaif claims. E.g., United
States v. Williams, 946 F.3d 968, 974 (7th Cir. 2020) (consulting
entire district court record to assess eﬀect of Rehaif error in
plea colloquy). But Vonn relied on an advisory committee note
to Rule 11 for this holding. See 535 U.S. at 74. The same logic
does not apply to trial errors. To win reversal of a guilty plea
on plain‐error review, a defendant “must show a reasonable
probability that, but for the error, he would not have entered
the plea.” Dominguez Benitez, 542 U.S. at 83. This “cost‐benefit
analysis” of the defendant’s options, United States v. Coleman,
806 F.3d 941, 945 (7th Cir. 2015), would be impossible based
on a plea‐hearing transcript alone.
Nos. 19‐1287, 19‐1768, & 19‐2049                                17

    The circuits have taken diﬀerent approaches to the record
for plain‐error review of jury verdicts in light of Rehaif. Four
circuits have freely consulted materials not before the jury—
in particular, criminal histories from defendants’ presentence
investigation reports (PSRs)—without discussing the propri‐
ety of thus expanding the record. See United States v. Ward, 957
F.3d 691, 695 & n.1 (6th Cir. 2020) (citing Vonn for authority to
consult non‐jury evidence without addressing Vonn’s limita‐
tion to plea context); United States v. Reed, 941 F.3d 1018, 1021
(11th Cir. 2019) (same); see also United States v. Hollingshed,
940 F.3d 410, 415–16 (8th Cir. 2019) (assuming without analy‐
sis that consulting non‐jury evidence is permissible); United
States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019) (same).
    The Second Circuit took a more cautious approach in
United States v. Miller, 954 F.3d 551 (2d Cir. 2020). Like the de‐
fendants here, the defendant in Miller was convicted by a jury
of violating § 922(g)(1) after stipulating under Old Chief to the
fact of a prior felony conviction. See id. at 556, 559 & n.23. At
the third prong of the plain‐error test—the eﬀect on substan‐
tial rights—Miller expressly limited itself “to the evidence ac‐
tually presented to the jury.” Id. at 558 & n.17, citing Neder v.
United States, 527 U.S. 1, 19 (1999). It concluded that, on such
a limited record, “the substantial‐rights analysis” was “a dif‐
ficult one,” and declined to resolve it. Id. at 559. The court pro‐
ceeded to the fourth prong. Citing the constraints that Old
Chief had imposed on the government at trial, the Second Cir‐
cuit concluded that “in the limited context of [its] fourth‐
prong analysis,” it would “consider reliable evidence in the
record on appeal that was not a part of the trial record,”
namely the PSR. Id. at 560.
18                             Nos. 19‐1287, 19‐1768, & 19‐2049

   The Fifth Circuit acknowledged this issue but declined to
take a side in Huntsberry, 956 F.3d 270. The defendant in
Huntsberry also had stipulated to a prior conviction under Old
Chief. Id. at 285 n.8. The Fifth Circuit noted that any use of sen‐
tencing evidence “may be in tension with our precedent that
‘we review for plain error based on the record before the district
court.’” Id. at 284, quoting United States v. Ceron, 775 F.3d 222,
226 (5th Cir. 2014). It concluded, however, that it could avoid
the question through judicial notice of “the facts of Hunts‐
berry’s prior felony conviction,” based not on the PSR but ra‐
ther on the original “state court record of conviction,” as sub‐
mitted on appeal. Id. at 284–85. In the appeals before us, the
government provided state court records for potential judicial
notice only in Jones’s case, so we cannot avoid the record is‐
sue.
    We think the Second Circuit’s distinction between the
third and fourth prongs of the Olano plain‐error test hews
most closely to the governing precedents and best fits the
problem posed by Rehaif claims. The third prong “calls for the
same inquiry as ‘harmless error’ analysis, except that here the
defendant bears the burden of persuasion with respect to prej‐
udice.” Ross, 77 F.3d at 1540, citing Olano, 507 U.S. at 734–35;
see also United States v. Turner, 651 F.3d 743, 748 (7th Cir. 2011)
(“The third prong of the plain error test—whether the error
aﬀected the defendant’s substantial rights—calls for essen‐
tially the same inquiry as harmless error analysis.”). The Su‐
preme Court has made clear that harmless‐error analysis
looks only to the trial record to measure the eﬀect of trial er‐
ror. See Neder, 527 U.S. at 19 (in assessing “whether the jury
verdict would have been the same absent the error … a court,
in typical appellate‐court fashion, asks whether the record
Nos. 19‐1287, 19‐1768, & 19‐2049                               19

contains evidence that could rationally lead to a contrary find‐
ing with respect to the omitted element”); Fulminante, 499 U.S.
at 307–08 (“error which occurred during the presentation of
the case to the jury … may therefore be quantitatively as‐
sessed in the context of other evidence presented in order to
determine whether its admission was harmless beyond a rea‐
sonable doubt”).
    This restriction to the jury record flows logically from the
nature of a substantial‐rights inquiry on direct review. The
more abstract question of the defendant’s actual guilt or inno‐
cence is not the issue. Rather, the appellate court asks what
eﬀect the error could have had on the verdict in the trial actu‐
ally conducted. The Supreme Court explained in Sullivan v.
Louisiana that the Sixth Amendment mandates this approach:
       The inquiry, in other words, is not whether, in a
       trial that occurred without the error, a guilty
       verdict would surely have been rendered, but
       whether the guilty verdict actually rendered in
       this trial was surely unattributable to the error.
       That must be so, because to hypothesize a guilty
       verdict that was never in fact rendered—no
       matter how inescapable the findings to support
       that verdict might be—would violate the jury‐
       trial guarantee.
508 U.S. 275, 279 (1993); see also Kotteakos v. United States, 328
U.S. 750, 765 (1946) (“The inquiry cannot be merely whether
there was enough to support the result, apart from the phase
aﬀected by the error. It is rather, even so, whether the error
itself had substantial influence.”). A defendant “need not es‐
tablish that in a trial without the error, a reasonable jury would
have acquitted him; he must demonstrate that the jury verdict
20                             Nos. 19‐1287, 19‐1768, & 19‐2049

in this case was actually aﬀected by the district court’s [error].”
Ross, 77 F.3d at 1540 (emphasis added). An eﬀect on the ver‐
dict can of course be measured only against what the jury
saw, hence the restricted record for the substantial‐rights
analysis.
    Putting these pieces together, because the substantial‐
rights assessment is the same under either Rule 52(a) or Rule
52(b), both harmless‐error analysis and the third prong of the
plain‐error test look to the trial record when a defendant has
exercised his right to a trial. Our prior cases concerning both
instructional and indictment errors have respected this limit.
See, e.g., United States v. Groce, 891 F.3d 260, 269–70 (7th Cir.
2018) (on plain‐error review, upholding verdict despite error
in jury instructions based on “overwhelming evidence” pre‐
sented to the jury); United States v. Daniels, 803 F.3d 335, 340–
41 (7th Cir. 2015) (“[A]n error involving [indictment] misjoin‐
der ‘aﬀects substantial rights’ and requires reversal only if the
misjoinder results in actual prejudice because it ‘had substan‐
tial and injurious eﬀect or influence in determining the jury’s
verdict.’”), quoting United States v. Lane, 474 U.S. 438, 449
(1986); United States v. Peters, 435 F.3d 746, 754 (7th Cir. 2006)
(reviewing jury instructions for plain error “in light of the
facts of the case and the evidence presented”).
   But the Supreme Court drew a clear line in Olano between
the first three prongs of the plain‐error test and the fourth,
even devoting a separate section of the opinion to the fourth
prong. 507 U.S. at 732–37. The Court described the first three
prongs as “limitation[s] on appellate authority.” Id. at 732–34.
They determine whether, under Rule 52(b), a “plain error”
that an appellate court may correct occurred at all. Even if the
Nos. 19‐1287, 19‐1768, & 19‐2049                               21

first three prongs are satisfied, though, the appellate court re‐
tains discretion to leave an error uncorrected: “Rule 52(b) is
permissive, not mandatory. If the forfeited error is ‘plain’ and
‘aﬀect[s] substantial rights,’ the court of appeals has authority
to order correction, but is not required to do so.” Id. at 735. In
later rulings, the Court has continued to emphasize the dis‐
cretionary nature of prong four. See Puckett, 556 U.S. at 135
(“if the above three prongs are satisfied, the court of appeals
has the discretion to remedy the error”); Johnson, 520 U.S. at
467 (same); see also United States v. Luepke, 495 F.3d 443, 451
(7th Cir. 2007) (“Having determined that the elements of plain
error are satisfied, we turn to our final inquiry, whether, in the
exercise of discretion, we should correct the error.”).
    A court should exercise its discretion at the fourth prong
only if “the error ‘seriously aﬀect[s] the fairness, integrity or
public reputation of judicial proceedings.’” Olano, 507 U.S. at
736 (alteration in original), quoting United States v. Atkinson,
297 U.S. 157, 160 (1936). We explained the diﬀerence between
“substantial rights,” on the one hand, and “fairness, integrity
or public reputation,” on the other, in United States v. Paladino,
401 F.3d 471 (7th Cir. 2005). Crucially, only the latter has been
compared to a “miscarriage of justice,” or in other words, “a
substantial risk of convicting an innocent person.” Id. at 481,
citing among others United States v. Frady, 456 U.S. 152, 163
n.14 (1982). To be sure, an error need not “shock the con‐
science” to satisfy prong four, and defendants can sometimes
show an eﬀect on fairness or integrity without a claim of in‐
nocence. See Rosales‐Mireles v. United States, 138 S. Ct. 1897,
1906 (2018). Still, though a defendant’s likelihood of actual
guilt or innocence does not necessarily control the third prong
of plain‐error review, it may play a role at prong four: “the
first element merely requires prejudice, in the sense that the
22                                  Nos. 19‐1287, 19‐1768, & 19‐2049

verdict might have been diﬀerent, whereas the second re‐
quires confidence that if the error is not corrected the result
will be intolerable, such as the conviction of an innocent per‐
son or subjecting a guilty person to an illegally long sen‐
tence.” Paladino, 401 F.3d at 481.7
    In sum, we have broad discretion under prong four to
leave even plain errors uncorrected where we have no doubt
as to the ultimate result of further proceedings. We agree with
the Second Circuit that this discretion necessarily implies
some power to look beyond the trial record to assess an error’s
eﬀect, at least for the errors argued here, where the governing
law at the time of their trials (Old Chief) prevented the govern‐
ment from oﬀering a great deal of circumstantial evidence
showing that these defendants knew they had been convicted
of several felonies. See Miller, 954 F.3d at 559–60. Our deci‐
sions in the wake of Apprendi, 530 U.S. 466, adopted this ap‐
proach. After Apprendi, we reviewed for plain error many sen‐
tences that had been enhanced based on drug quantities
found by a judge, which was no longer permissible. We often
aﬃrmed in reliance on overwhelming drug quantity evidence
presented at sentencing, and we cited the discretionary fourth
prong as the basis for aﬃrmance. See, e.g., United States v.
Martinez, 258 F.3d 582, 586–87 (7th Cir. 2001); United States v.

     7The likelihood of a defendant’s actual guilt is also often relevant on
collateral review, which proceeds under distinct legal standards we have
no need to address here. See Olano, 507 U.S. at 736 (“In our collateral‐re‐
view jurisprudence, the term ‘miscarriage of justice’ means that the de‐
fendant is actually innocent.”); Henry J. Friendly, Is Innocence Irrelevant?:
Collateral Attack on Criminal Judgments, 38 U. Chi. L. Rev. 142, 142 (1970)
(arguing that “convictions should be subject to collateral attack only when
the prisoner supplements his constitutional plea with a colorable claim of
innocence”).
Nos. 19‐1287, 19‐1768, & 19‐2049                                23

Patterson, 241 F.3d 912, 913–14 (7th Cir. 2001); Nance, 236 F.3d
at 826.
    In these appeals, we confine our inquiry to the trial records
and a narrow category of highly reliable information outside
the trial records: the defendants’ prior oﬀenses and sentences
served in prison, as reflected in undisputed portions of their
PSRs. Considering these at prong four does not adversely af‐
fect the fairness, integrity, or public reputation of judicial pro‐
ceedings. First, the defendants had every incentive to chal‐
lenge at sentencing any incorrect PSR information about prior
felonies given its impact on Sentencing Guidelines calcula‐
tions and factors under 18 U.S.C. § 3553(a). Second, the trial
records were left bare of such information largely because Old
Chief stipulations barred the government from oﬀering it. Fi‐
nally, the Supreme Court has long recognized that “the fact of
a prior conviction” does not raise the same Sixth Amendment
concerns as other facts. See Apprendi, 530 U.S. at 490, interpret‐
ing Almendarez‐Torres v. United States, 523 U.S. 224 (1998). Few
accused defendants wish to put their full felony records on
display before a jury. We therefore conclude that we may con‐
sider prior criminal convictions as reflected in PSRs in exer‐
cising our discretion under prong four of the plain‐error test.
III. Application to These Appeals
   We now apply the principles explained above to each of
these three appeals. We conclude that the argued Rehaif errors
do not require reversal of any of the § 922(g) convictions.
   A. Carlos Maez
   Maez argues that his jury instructions and indictment both
omitted the element of knowledge of felon status, constituting
plain error under Rehaif. We start with the jury instructions.
24                            Nos. 19‐1287, 19‐1768, & 19‐2049

       1. Jury Instructions
    The jury instructions at Maez’s trial said in relevant part
that the government had to prove the following facts beyond
a reasonable doubt: “1. The defendant knowingly possessed a
firearm; and 2. At the time of the charged act, the defendant
had previously been convicted of a felony, meaning a crime
punishable by more than a year of imprisonment.” This in‐
struction tracked circuit precedent and the pattern jury in‐
structions in use at the time, but the government concedes
that the instruction was incomplete and that the error was
plain in light of Rehaif. We agree with the parties that prongs
one and two of the Olano plain‐error test are met here because
the instruction’s second element did not include defendant’s
knowledge of his status as a felon.
    The evidence from Maez’s trial, however, prevents him
from satisfying Olano’s third prong, an eﬀect on his substan‐
tial rights. To decide whether “an instruction that omitted an
element of the crime” aﬀected substantial rights, the review‐
ing court asks whether “it appeared ‘beyond a reasonable
doubt that the error complained of did not contribute to the
verdict obtained.’” United States v. Caira, 737 F.3d 455, 464 (7th
Cir. 2013), quoting Neder v. United States, 527 U.S. 1, 15 (1999).
If “overwhelming evidence” before the jury proved the omit‐
ted element, we can usually conclude that the error did not
contribute to the verdict. See, e.g., United States v. Groce, 891
F.3d 260, 269 (7th Cir. 2018); United States v. Matthews, 505 F.3d
698, 706 (7th Cir. 2007).
    Here, the jury heard several pieces of undisputed evidence
that strongly support an inference that Maez knew he was a
felon. First, Maez stipulated under Old Chief that at the time
of the oﬀense, he had “previously been convicted of a felony
Nos. 19‐1287, 19‐1768, & 19‐2049                              25

crime punishable by more than a year of imprisonment.” A
jury could reasonably think that a felony conviction is a life
experience unlikely to be forgotten. Second, Maez’s daughter
testified at trial that she had no relationship with Maez until
she was eighteen because he had been “incarcerated [her]
whole life.” Finally, Maez’s parole oﬃcer testified that he su‐
pervised Maez after his release from prison and that Maez
was on parole at the time of the bank robbery. In the absence
of any contradictory evidence, these facts provided powerful
circumstantial evidence that Maez knew he had been con‐
victed of at least one prior felony.
    Even if Maez could show prejudice at prong three, we
would decline to exercise our discretion to correct any error
under prong four of the Olano test. Undisputed portions of the
PSR provide even more circumstantial evidence of Maez’s
knowledge. Maez, now in his early forties, has spent most of
his adult life in prison. He was convicted of his first two felo‐
nies when he was seventeen and sentenced to three years in
prison. After being released in 1999, he was convicted of an‐
other felony five months later and sentenced to twelve years
in prison. He was paroled for about a month in 2010 before he
committed two more felonies and was sentenced to eight
years in prison. We are thus confident that Maez knew he was
a felon. Remand would not produce a diﬀerent result. Aﬃr‐
mance in this instance protects rather than harms “the fair‐
ness, integrity or public reputation of judicial proceedings.”
As in Johnson v. United States, 520 U.S. 461, 470 (1997), “it
would be the reversal of a conviction such as this which
would have that eﬀect.”
26                             Nos. 19‐1287, 19‐1768, & 19‐2049

       2. Indictment
    An alleged flaw in the indictment is a plain error only
when the indictment fails as a result “to charge the oﬀense by
any reasonable construction.” United States v. Frank Smith, 223
F.3d 554, 571 (7th Cir. 2000); see also Grayson Enterprises, 950
F.3d at 402. Maez’s indictment read: “CARLOS MAEZ, de‐
fendant herein, did knowingly possess a firearm, after having
been convicted of a crime punishable by more than a year of
imprisonment, that had travelled through interstate or for‐
eign commerce.” This language closely tracked the statutes
and has a reasonable construction that charges every element
of a § 922(g) oﬀense, even after Rehaif. The mens rea term
“knowingly” came at the start of a series. A grammatically
correct and natural reading of the text applies “knowingly” to
each of the subsequent clauses. In fact, the Rehaif Court read
§ 922(g) and § 924(a)(2) in precisely this manner to require
knowledge of prohibited status in the first place. See 139 S. Ct.
at 2196 (“As a matter of ordinary English grammar, we nor‐
mally read the statutory term ‘knowingly’ as applying to all
the subsequently listed elements of the crime.” (citation omit‐
ted)). That is not the only possible construction of the indict‐
ment, but it is at least a reasonable one.
    Indictments that track the statutory language so closely
are usually suﬃcient. See United States v. Craig Smith, 230 F.3d
300, 305 (7th Cir. 2000) (“[I]t is generally acceptable for the in‐
dictment to ‘track’ the words of the statute itself, so long as
those words expressly set forth all the elements necessary to
constitute the oﬀense intended to be punished.”); see also
United States v. White, 610 F.3d 956, 958–59 (7th Cir. 2010)
(same). In fact, in Frank Smith, we held that an indictment that
omitted the mens rea term—“knowingly and intentionally”—
Nos. 19‐1287, 19‐1768, & 19‐2049                                27

still had a reasonable construction that charged the oﬀense
because it tracked the rest of the statutory language. 223 F.3d
at 571–72, discussing 21 U.S.C. § 861(a). Maez’s indictment
did not contain a plain error.
   B. Cameron Battiste
   Battiste, too, challenges his jury instructions and indict‐
ment. We aﬃrm Battiste’s conviction with a few variations on
our reasoning in Maez’s case.
       1. Jury Instructions
    As in Maez’s case, the government concedes that the jury
instructions omitted knowledge of status, constituting an “er‐
ror” that is “plain.” The third prong of the plain‐error test
then asks whether Battiste’s substantial rights were aﬀected
based on the trial record. His trial focused on the knowing‐
possession element, which was sharply disputed. The jury
also heard some evidence relating to his status as a felon. Like
Maez, he stipulated under Old Chief to a prior conviction. The
jury also heard that Battiste attempted to flee from arresting
agents. He then started gesturing toward men back in his
apartment complex, apparently seeking to draw their atten‐
tion to a bag of firearms lying on the lawn that the agents had
not yet noticed. This testimony was at least probative of the
fact that Battiste knew he had a prohibited status when he
possessed the firearms. Still, the trial evidence was not over‐
whelming on the new Rehaif element of knowledge of status
as a felon. Cf. United States v. Miller, 954 F.3d 551, 559 (2d Cir.
2020) (declining to resolve “diﬃcult” substantial‐rights anal‐
ysis on plain‐error review after Rehaif).
   Even if we assume Battiste could satisfy the third prong of
plain‐error review, we decline to exercise our discretion to
28                                  Nos. 19‐1287, 19‐1768, & 19‐2049

correct this error under the fourth prong because there is no
risk of a “miscarriage of justice” in Battiste’s case. See United
States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). Battiste’s
PSR, to which he lodged no objection, shows that he had at
least four prior felony convictions. He served a year or more
in prison on three of those convictions. In fact, Battiste had
once been charged under Illinois law on two counts of the
crime at issue here, felon in possession of a firearm. There is
no doubt that a jury permitted to hear such evidence would
find Battiste knew his felon status. The plain error in the jury
instructions did not seriously aﬀect the fairness, integrity, or
public reputation of judicial proceedings. Olano, 507 U.S. at
736.
         2. Indictment
    Battiste’s indictment was phrased diﬀerently than Maez’s,
with the word “knowingly” placed later in the sentence. Bat‐
tiste’s indictment read: “CAMERON BATTISTE … having
previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, did knowingly possess in
and aﬀecting interstate commerce a firearm … .” Here,
“knowingly” came after the fact of the prior felony conviction,
and a typical reader would not apply it to the earlier clause
set oﬀ by commas. We are not sure it would be a “reasonable
construction” to do so. Frank Smith, 223 F.3d at 571. We as‐
sume there was a plain error here.8


     8 The Second Circuit has held that similar indictment wording did not

fail to confer jurisdiction on the district court since the language resembled
what the Supreme Court was interpreting in Rehaif. See United States v.
Balde, 943 F.3d 73, 89–90 (2d Cir. 2019). Unlike the Second Circuit, how‐
ever, we do not recognize any indictment errors as jurisdictional, so Balde
offers limited guidance. See United States v. Muresanu, 951 F.3d 833, 839
Nos. 19‐1287, 19‐1768, & 19‐2049                                          29

     But even assuming a plain error in the indictment and
even assuming an eﬀect on Battiste’s substantial rights, we
still decline to exercise our discretion to correct the error. As
with the missing element in the jury instructions, it is clear
that the wording of the indictment did not undermine the
fairness or integrity of judicial proceedings. Considering the
evidence heard by the trial jury and Battiste’s extensive prior
criminal history laid out in detail in his PSR, “we can be con‐
fident in retrospect that the grand jury (which acts under a
lower burden of persuasion) would have reached the same
conclusion.” United States v. Patterson, 241 F.3d 912, 914 (7th
Cir. 2001). If we remanded, there is no chance the result would
change.
    C. Matthew Jones
    Jones’s appeal raises challenges to his jury instructions
and indictment parallel to those of Maez and Battiste. Jones
also appeals the denial of his motion for a judgment of acquit‐
tal at the close of evidence. He also challenges his sentence
because the district court lengthened his prison term to allow
more rehabilitation through prison programs.
        1. Rule 29 Motion
    We start with the denied Rule 29 motion for judgment of
acquittal. As explained above, Jones preserved his challenge
to the suﬃciency of the evidence under Rehaif with a general
motion. We thus review the district court’s denial de novo:
“we do not defer to the district judge’s decision.” United States
v. Garcia, 919 F.3d 489, 496 (7th Cir. 2019). Nevertheless, the

(7th Cir. 2020) (“[D]efects in an indictment do not deprive the court of sub‐
ject‐matter jurisdiction, and this is so even when the defect is a failure to
state a federal offense.”).
30                            Nos. 19‐1287, 19‐1768, & 19‐2049

standard remains demanding for criminal defendants: “We
‘consider the evidence in the light most favorable to the Gov‐
ernment,’ and will reverse ‘only when the record contains no
evidence, regardless of how it is weighed, from which the jury
could find guilt beyond a reasonable doubt.’” United States v.
Dewitt, 943 F.3d 1092, 1096 (7th Cir. 2019), quoting United
States v. Blassingame, 197 F.3d 271, 284 (7th Cir. 1999). This ap‐
peal turns on whether the evidence presented to the jury per‐
mits an inference beyond a reasonable doubt that Jones knew
he had committed a felony. The government tried the case
without knowing it needed to prove Jones had that
knowledge, but we find that the evidence at trial did permit,
but not require, such an inference.
    The first piece of evidence was the Old Chief stipulation,
which said: “Prior to July 15, 2018, the defendant, Matthew R.
Jones, had been convicted of a felony crime that was punish‐
able by a term of imprisonment of more than one year.” A ju‐
ror could apply her common sense and conclude that it was
highly likely that Jones remembered having been convicted of
a felony, a major life event. The other important evidence was
Jones’s behavior at the time of the search and arrest. An oﬃcer
testified at trial that when Jones was first presented with the
search warrant for his house, he denied having a key. He in‐
sisted it was his mother’s house. But the oﬃcers found that
the keys in Jones’s hands opened not only the front door but
also locked interior doors and a padlocked room that con‐
tained the firearms. Without any contradicting or impeaching
evidence on these points, the combination of the Old Chief
stipulation and the false denials about the house where Jones
possessed firearms was suﬃcient to permit the required infer‐
ence of knowledge of his status as a felon.
Nos. 19‐1287, 19‐1768, & 19‐2049                                31

   To be clear, we are not saying that an Old Chief stipulation,
standing alone, would show conclusively that a Rehaif error in
jury instructions did not aﬀect substantial rights. See United
States v. Hollingshed, 940 F.3d 410, 415 (8th Cir. 2019) (in plain‐
error review of Rehaif error in jury instructions, “we will as‐
sume that Hollingshed’s stipulation does not resolve the issue
of whether he knew he was a felon”); United States v. Benamor,
937 F.3d 1182, 1188–89 (9th Cir. 2019) (assuming “that the stip‐
ulation does not end the discussion as to Defendant’s
knowledge of his status as a felon,” but finding plain‐error test
was not satisfied where PSR showed defendant had seven
prior felony convictions).
    We also do not have to go quite so far as to hold that an
Old Chief stipulation standing alone is suﬃcient to infer, be‐
yond a reasonable doubt, a defendant’s knowledge of his sta‐
tus as a felon at the time of the charged possession of the fire‐
arm. Cf. United States v. Ward, 957 F.3d 691, 696 (6th Cir. 2020)
(holding that stipulation alone is suﬃcient). We decide here
that Jones’s Old Chief stipulation, combined with the evidence
of his evasive behavior at the time of the search, was suﬃcient
to permit that inference of his knowledge. See generally
McFadden v. United States, 135 S. Ct. 2298, 2304 n.1 (2015) (not‐
ing that for “most mens rea requirements, the Government can
prove the requisite mental state through either direct evi‐
dence or circumstantial evidence,” including “evasive behav‐
ior with respect to law enforcement”). Although § 922(g) re‐
quires that the government prove only knowledge of prohib‐
ited status, not knowledge of the prohibition itself, see above
at 5–8, facts suggesting the defendant knew that he could not
lawfully possess firearms point toward knowledge of his sta‐
tus.
32                                Nos. 19‐1287, 19‐1768, & 19‐2049

    We have said that a “judge facing a Rule 29 motion in a
criminal case might benefit from first asking whether, if the
evidence had been presented in a civil case, it would be suﬃ‐
cient to send the case to the jury,” in other words, suﬃcient to
defeat a motion for summary judgment. Garcia, 919 F.3d at
497–98. Jones’s evasive behavior, combined with his stipula‐
tion to a prior felony conviction, would put the issue of his
knowledge in the province of the jury even under Rehaif‐com‐
pliant instructions. Denial of the Rule 29 motion was appro‐
priate.9
         2. Jury Instructions and Indictment
     Jones’s challenges to the jury instructions and indictment
are indistinguishable from Battiste’s. As to the jury instruc‐
tions, we do not resolve whether the missing knowledge ele‐
ment aﬀected Jones’s substantial rights. The evidence at trial
permitted a finding of guilt on the missing element, but it was
not so overwhelming as to eliminate any possibility of an ef‐
fect on the verdict. Instead, we decline to exercise our discre‐
tion under prong four of the plain‐error test in light of our
limited review of Jones’s PSR. His criminal history includes
multiple felony convictions, at least one of which led to his
spending over one year in prison. He had even been convicted
before of unlawful possession of a weapon by a felon under
Illinois law and sentenced to four years in prison on that
charge. We are confident that when he possessed the charged


     9Because sufficient evidence supported the jury’s verdict, we do not
address the government’s argument that Jones invited any error in the de‐
nial of his Rule 29 motion. We also do not address Jones’s contention on
appeal that his limited intellect rendered him unaware of his status be‐
cause the jury heard no such evidence.
Nos. 19‐1287, 19‐1768, & 19‐2049                              33

firearms in this case, he knew he had been convicted of a prior
felony.
    Like Battiste’s indictment, Jones’s indictment charged that
he, “having been previously convicted in a court in the State
of Illinois of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess, in and aﬀecting
commerce, firearms … .” As in Battiste’s appeal, it might not
be a “reasonable construction” of the indictment to apply the
“knowingly” term to the preceding clause concerning the fact
of a prior conviction. Frank Smith, 223 F.3d at 571. But as sum‐
marized above, Jones’s PSR shows an extensive criminal his‐
tory that leaves no doubt as to his knowledge of his status as
a felon or as to the result of impaneling a second grand jury.
We decline to exercise our discretion to correct any error in
the indictment.
       3. Sentence
    Finally, Jones challenges his sentence, arguing that the dis‐
trict court committed a Tapia error. Sentencing courts are pro‐
hibited from imposing a term of incarceration for rehabilita‐
tive ends because “imprisonment is not an appropriate means
of promoting correction and rehabilitation.” 18 U.S.C.
§ 3582(a). The Supreme Court held in Tapia v. United States,
564 U.S. 319, 334 (2011), that this statute “prevents a sentenc‐
ing court from imposing or lengthening a prison term because
the court thinks an oﬀender will benefit from a prison treat‐
ment program.”
   Jones argues, and the government and we agree, that the
judge’s explanation for his sentence showed a Tapia error. See
Sent. Tr. at 21, 29. When a term of imprisonment is improperly
imposed for rehabilitative purposes, remand for resentencing
34                           Nos. 19‐1287, 19‐1768, & 19‐2049

is the appropriate remedy. See United States v. Kopp, 922 F.3d
337, 343 (7th Cir. 2019).
                          Conclusion
   The judgment of the district court in United States v. Maez,
No. 19‐1287, is AFFIRMED. The conviction in United States v.
Jones, No. 19‐1768, is AFFIRMED, but the sentence is
VACATED and the case is remanded to the district court for
resentencing. The judgment of the district court in United
States v. Battiste, No. 19‐2049, is AFFIRMED.